Exhibit 10.1

EAGLE MATERIALS INC.

Non-Employee Directors — Compensation Summary

Effective August 2011 to July 2012

On an annual basis, each non-employee director of Eagle Materials Inc. (the
“Company”) may select one of the following compensation packages for his or her
performance of director services during the next 12 months:

 

  (1) total annual compensation valued at $150,000, of which $75,000 is paid in
cash and the remainder is provided in the form of an equity grant valued at
$75,000; or

 

  (2) an equity grant valued at $170,000.

The equity grant under either alternative is comprised of options to purchase
common stock of the Company, par value $0.01 (“Common Stock”). In accordance
with the terms of the Eagle Materials Inc. Incentive Plan (as in effect on the
date of grant), the exercise price of the stock options is set at the average of
the high and low price of the Common Stock on the New York Stock Exchange on the
date of grant. The number of option shares granted is determined as of the date
of the grant by using the Black-Scholes method. All options are fully
exercisable when granted and have a ten-year term.

Non-employee directors who chair committees of the Board of Directors receive
additional annual compensation. The Governance Committee Chair receives a fee of
$10,000 per year. The chairs of the Audit Committee and the Compensation
Committee each receive a fee of $15,000 per year. The Chairman of the Board of
Directors receives a fee $50,000 per year. Chairpersons who elect to receive all
Board compensation in the form of equity may also elect to receive this
additional compensation in the form of options to purchase Common Stock, in
which case a 26.67% premium is added to such fees when valuing the number of
options to be received by such chairperson.

If directors hold restricted stock units (“RSUs”) granted as part of director
compensation in prior fiscal years (which includes all directors other than Ed
Bowman and Richard Stewart), these directors will receive dividend equivalent
units as and when the Company issues a cash dividend on the Common Stock in
accordance with the terms of the RSUs.

All directors are reimbursed for reasonable expenses of attending meetings.